Citation Nr: 1110602	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for osteoarthritis of the left knee with bursitis of the left hip, status-post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to December 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted a temporary total evaluation for the Veteran's left knee disability from February 2, 2006, to March 31, 2006, in contemplation of a service-connected disability requiring surgery followed by a one-month convalescent period pursuant to 38 C.F.R. § 4.30; granted a temporary total evaluation from April 1, 2006, to March 31, 2007, for the one year period following the implantation of a prosthetic knee joint pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055; and, thereafter, assigned a 30 percent evaluation, effective April 1, 2007.  In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.   
 
The issues of entitlement to service connection for a low back disability, including as secondary to the Veteran's service-connected left and right knee disabilities, and entitlement to a permanent, total rating pursuant to 38 C.F.R. § 3.340 (2010), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2007 notice of disagreement and September 2010 Board hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, efforts should be made to obtain a complete copy of records related to the Veteran's Social Security Administration disability benefits, further attempts should be made to obtain a complete copy of the Veteran's VA treatment records, and the Veteran should be afforded another VA orthopedic examination of his left knee and left hip.
 
The Veteran was initially granted service connection for moderately advanced osteoarthritis of the left knee with varus and trochanteric bursitis of the left hip in a September 1994 rating decision and was assigned a 10 percent disability evaluation, effective August 2, 1994.  Subsequently, as noted above, in a May 2006 decision, the RO granted a temporary total evaluation for the Veteran's left knee disability from February 2, 2006, to March 31, 2006, in contemplation of a service-connected disability requiring surgery followed by a one-month convalescent period pursuant to 38 C.F.R. § 4.30; granted a temporary total evaluation from April 1, 2006, to March 31, 2007, for the one-year period following the implantation of a prosthetic knee joint pursuant to 38 C.F.R. § 4.71a, DC 5055; and, thereafter, assigned a 30 percent evaluation, effective April 1, 2007.  The Veteran disagrees with this rating assignment and contends that a higher rating is warranted.  

Specifically, in his January 2007 notice of disagreement, the Veteran reported that, since his February 2006 total left knee replacement surgery, he has experienced increased pain in his left leg and hip.  Additionally, in his January 2007 notice of disagreement and May 2008 substantive appeal, the Veteran reported that, as a result of his total left knee replacement surgery, his left leg is now one inch longer than his right leg, and as such, he is required to wear a lift on his right leg.  Moreover, in his May 2008 substantive appeal, the Veteran reported that he had to carry most of his weight on his left leg and could not go very far without severe pain in his left knee and hip.  Thereafter, in a December 2008 statement, the Veteran reported that, due to his additional pain and weakness, VA had recently provided him with a left knee brace and a walker.  Finally, at his September 2010 Board hearing, the Veteran reported that he has left knee instability, with his left knee frequently giving out on him; daily throbbing and swelling in his left knee; constant severe left knee pain and weakness; and constant pain in his left hip. Further, the Veteran reported that he always used crutches or a walker to ambulate, and indicated that his left knee symptomatology has increased since June 2008.  

At the outset, the Board notes that, in a December 1987 statement, the Veteran reported that he was receiving Social Security Administration disability benefits.  To date, however, a complete copy of the Veteran's Social Security Administration records has not been associated with the claims file.  In this regard, the Board notes that the possibility that Social Security Administration records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, the Board notes that, at his September 2010 Board hearing, the Veteran reported that, following his February 2006 knee surgery, he has undergone regular follow-up treatment for his left knee at the VA Medical Center in Boston, Massachusetts, including treatment in June 2010.  Significantly, however, records from his treatment dated from February 2006 to June 2008, and from October 2008 to present have not been associated with the claims file. Accordingly, on remand, all relevant VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

The Board finds that, on remand, the Veteran should be afforded a new VA examination to determine the current severity of his osteoarthritis of the left knee with bursitis of the left hip, status-post total knee replacement.  In this regard, the Board points out that the Veteran was last afforded a formal VA examination of the left knee in October 1996.  Significantly, however, this examination report is now over 14 years old and does not contemplate his additional VA treatment to date, including his February 2006 total left knee replacement surgery, or his recent contentions regarding the severity of his symptomatology.  As such, once the foregoing development has been accomplished, the Veteran should be provided with a contemporaneous VA examination to assess the current nature, extent, and severity of his left knee and hip disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, the Veteran should be provided notice of the information and evidence necessary to substantiate his claim .  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him about the information and evidence not of record (1) that is necessary to substantiate his claim for an increased rating for osteoarthritis of the left knee with bursitis of the left hip, status-post total knee replacement; (2) that VA will seek to obtain; and (3) that he is expected to provide.

2.  The RO/AMC should make arrangements to obtain a complete copy of any recent treatment records regarding the Veteran's left knee disability and left hip disability from the Boston and/or Jamaica Plain VA Medical Center(s), dated from 1) February 2006 to June 2008, and 2) October 2008, forward.

3.  The RO/AMC should also make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for Social Security Administration disability benefits.  If these records are not available, a negative reply must be provided.

4.  Once the foregoing development has been completed, schedule the Veteran for a VA orthopedic examination of his left knee and left hip.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected osteoarthritis of the left knee with bursitis of the left hip, status-post total knee replacement.  In doing so, the examiner should also address the Veteran's contentions that, as a result of his February 2006 total left knee replacement, his left leg is one inch longer than his right leg.
  
Additionally, the examiner should provide the ranges of motion of the Veteran's left knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's left knee-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.  In doing so, the examiner should acknowledge and address the Veteran's reports that he has left knee instability, with his left knee frequently giving out on him.

The examiner should also specifically state whether the Veteran has any chronic residuals as a result of his February 2006 total left knee replacement, to specifically include severe painful motion or weakness in the affected extremity.  In making this determination, the examiner should acknowledge and discuss the Veteran's reports of constant severe left knee pain and weakness, as well as daily throbbing/swelling in the left knee.

The examiner should conduct range of motion testing of the left hip.  The examiner should specifically note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should specifically address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left hip is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

6.  Finally, readjudicate the Veteran's claim on appeal, to include consideration of whether a separate compensable rating for the Veteran's left hip bursitis is warranted.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

